ACCEPTED
                                                                           05-14-01148-CV
                                                                FIFTH COURT OF APPEALS
                                                                           DALLAS, TEXAS
                                                                      5/15/2015 2:22:27 PM
                                                                                LISA MATZ
                                                                                    CLERK



                        05-14-01148-CV
                                                         FILED IN
                                                  5th COURT OF APPEALS
                                                      DALLAS, TEXAS
                           IN THE
                                                  5/15/2015 2:22:27 PM
                                                        LISA MATZ
                 FIFTH COURT OF APPEALS                   Clerk



  GREENWOOD MOTOR LINES, INC. D/B/A R+L CARRIERS AND
                STEVEN C. GASTON
                                                           Appellants,
                              y.

                        BOBBIE BUSH
                                                             Appellee.


        On Appeal from the 298th Judicial District Court
       Dallas County, Texas Cause Number DC-11-16041-M


APPELLANTS' SECOND UNOPPOSED MOTION FOR EXTENSION OF
        TIME TO FILE APPELLANTS' REPLY BRIEF(S)


         BAKER DONELSON BEARMAN CALDWELL & BERKOWITZ, P . C .
                                            BOBBIE L . STRATTON
                                           JEFFREY W . HASTINGS
                                1301 McKinney Street, Suite 3700
                                             Houston, Texas 77010
                                          Telephone: 713/650-9700
                                           Facsimile: 713/650-9701
                               Email: bstratton @ bakerdonelson.com
                               Email: j bastings @ bakerdonelson.com

                              ATTORNEYS FOR APPELLANTS
                       GREENWOOD MOTOR LINES, INC. D/B/A
                         R+L CARRIERS AND STEVEN GASTON
TO THE HONORABLE COURT OF APPEALS:

      Appellants, Greenwood Motor Lines, Inc. d/b/a R+L Carriers and Steven C.

Gaston, move this Court to grant an extension of time of 14 days, until June 1,

2015 to file their reply brief(s), and respectfully state, as follows:

       1.    Appellants are Greenwood Motor Lines, Inc. d/b/a R+L Carriers and

Steven C. Gaston, and Appellee is Bobbie Bush.

             Appellants sought one extension of 1 day to file their initial briefs.

Gaston's brief was filed on December 22, 2014. R+L's brief was filed shortly after

midnight on December 23, and R+L sought a short extension until December 23 to

complete the filing of its brief.

             Appellee's briefs were then due to be filed on January 22, 2015 and

January 28, 2015. Appellee's counsel sought an extension until February 23, 2015

to align deadlines and complete her responsive briefs, and she then sought a second

extension until March 25 to accommodate counsel's schedule. Appellee filed her

responsive brief on March 25, 2015.

      4      Appellants' Reply Brief(s) then became due on April 14, 2015.

Appellants' counsel sought an extension until May 18, 2015.

      5.     Appellants now seek a second extension of 14 days to file their Reply

Brief(s). Appellants' lead appellate counsel has encountered personal issues with

sick children, which has not allowed her adequate time to complete the preparation


                                            1
of Appellants' Reply Brief(s). Additionally, other appellate counsel has been

preparing for trial in two matters, one in Harris County and one in Cameron

County.

       6.     This is Appellants' second request for an extension of time to file their

Reply Brief(s).

       7.     This extension of time is requested to give Appellants adequate time

to properly prepare their case on appeal.

       8.     Counsel for Appellee, Mr. Russell Post, has indicated he is unopposed

to this request.

                                      PRAYER

       For these reasons herein, Appellants Greenwood Motor Lines, Inc. d/b/a

R+L Carriers and Steven C. Gaston ask the Court to grant an extension of time

until June 1, 2015 to file their Reply Brief(s). Appellants also ask for any other

relief to which they may be justly entitled.




                                            2
                                         Respectfully submitted,

                                         BAKER, DONELSON, BEARMAN,
                                         CALDWELL & BERKOWITZ, P C


                                         /s/ Bobbie L. Stratton
                                         BOBBIE L. STRATTON
                                         Texas State Bar No. 24051394
                                         Jeffrey W. Hastings
                                         Texas State Bar No. 09209150
                                          1301 McKinney, Suite 3700
                                         Houston, Texas 77010
                                         Telephone: 713/650-9700
                                         Facsimile: 713/650-9701
                                         Email: bstratton@bakerdonelson.com
                                         Email: jhastings @bakerdonelson.com

                                         ATTORNEYS FOR APPELLANTS
                                         GREENWOOD MOTOR LINES, INC. D/B/A
                                         R + L CARRIERS AND STEVEN GASTON


                      CERTIFICATE OF CONFERENCE

      I hereby certify that on May 15, 2015 I conferred with Appellee's counsel,

Mr. Russell Post, and he indicated he is unopposed to this motion.

                                             /s/ Bobbie L. Stratton
                                             Bobbie L. Stratton


                      CERTIFICATE OF COMPLIANCE

      I hereby certify that Appellants' Motion for Extension of Time to File

Appellants' Reply Brief(s) contains 348 words.

                                             /s/ Bobbie L. Stratton
                                             Bobbie L. Stratton


                                         3
                         CERTIFICATE OF SERVICE

      I hereby certify that on the 15th of May, 2015 a true and correct copy of the

foregoing was sent by U.S. mail, facsimile, or by electronic service where allowed,

as follows:

      Mr. Russell S. Post
      Texas Bar No. 00797258
      Mr. William R. Peterson
      Texas Bar No. 24065901
      Beck Redden LLP
      1221 McKinney, Suite 4500
      Houston, Texas 77010
      Telephone: 713/951-3700
      Facsimile: 713/951-3720

                                                  /s/ Bobbie L. St ration
                                                   Bobbie L. Stratton




                                        4